Exhibit Ur-Energy Inc. (a Development Stage Company) Headquartered in Littleton, Colorado Management’s Discussion and Analysis June 30, (expressed in Canadian dollars) Ur-Energy Inc. (a Development Stage Company) Management’s Discussion and Analysis For the Three and Six Months Ended June 30, 2010 (Information as at July 28, 2010 unless otherwise noted) Introduction The Company was incorporated on March 22, 2004 and completed its first year-end on December 31, 2004.The Company is headquartered in Littleton, CO with assets predominantly located in the United States.The consolidated financial statements include all of the assets, liabilities and expenses of the Company and its wholly-owned subsidiaries Ur-Energy USA Inc.; NFU Wyoming, LLC; Lost Creek ISR, LLC; NFUR Bootheel, LLC; Hauber Project LLC; NFUR Hauber, LLC; ISL Resources Corporation; ISL Wyoming, Inc.; and CBM-Energy Inc. All inter-company balances and transactions have been eliminated upon consolidation.
